Citation Nr: 0504272	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-18 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1943 
to September 1945.  The veteran died in June 2002.  The 
appellant is the veteran's widow.

The present matter comes before the Board of Veterans Appeals 
(Board) on appeal of a May 2003 rating decision in which 
service connection for the cause of the veteran's death was 
denied.  The appellant filed a notice of disagreement (NOD) 
in May 2003, and the RO issued a Statement of the case (SOC) 
in July 2003.  The appellant filed a substantive appeal in 
July 2003.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. During the veteran's lifetime service connection was in 
effect for bilateral pes planus (rated as 30 percent 
disabling), post-traumatic stress disorder (PTSD) (rated as 
30 percent disabling), and a left leg scar as a residual of a 
gunshot wound (rated as noncompensable) .  The combined 
evaluation was 50 percent, effective October 2001.

3. The veteran died in June 2002.  The death certificate 
lists the immediate cause of death as cerebral hemorrhage due 
to or as a consequence of arteriosclerotic cardiovascular 
disease.  No other conditions were listed.

4. There is no competent evidence even indicating that a 
disability of service origin  caused or contributed 
substantially or materially to cause the veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the July 2003 SOC, the June 2004 supplemental 
statement of the case (SSOC), and the RO's letter of March 
2003, the RO notified the appellant and her representative of 
the legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, they were given the 
opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support the claim. 

The Board also finds that the notice letter of March 2003 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  To that end, the RO notified the 
appellant that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The letter informed her that 
evidence was needed to show the cause of the veteran's death, 
an injury, disease or other event in service, and a 
relationship between death and the injury, disease or event 
which occurred in service.  The letter also requested that 
she identify and provide the necessary releases for any 
medical providers from whom she wished the RO obtain medical 
records and consider evidence.  She was also specifically 
informed that the records from Shore Memorial Hospital 
related the veteran's hospitalization, at the time of his 
death, were needed.  Pursuant to the aforementioned document, 
the appellant has also been afforded the opportunity to 
present evidence and argument in support of her claim. 

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, the first three requirements have been met in the 
instant case.  With respect to the fourth requirement, it 
does not appear that the appellant has been given explicit 
notice regarding the need to submit all pertinent evidence in 
her possession; however, the Board finds that the appellant 
was otherwise fully notified of the need for evidence 
pertaining to her claim.  As she was informed of the evidence 
needed to support her claim, it is reasonable to expect that 
she would submit any such evidence identified by the RO that 
was in her possession.  In any event, the comment she wrote 
on a March 2003 authorization form indicated that all of the 
veteran's disability records were in the possession of 
medical professionals.  Furthermore, as noted in a January 
2004 report of contact, the appellant notified the RO that 
she wanted her claim forwarded to the Board if the RO did not 
decide her claim favorably.  Hence, she was afforded every 
opportunity to submit evidence in her possession, but her 
responses indicated she was not in possession of any 
evidence.  As such, the Board finds that all content of 
notice requirements have essentially been met. 

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the present case, the documents meeting the 
VCAA's notice requirements were provided both before and 
after the rating action on appeal.  However, the Board finds 
that any lack of pre-adjudication notice in this case has not 
prejudiced the veteran in any way.

As noted above, the RO issued the July 2003 SOC and June 2004 
SSOC explaining what was needed to substantiate the 
appellant's claim for service connection and the appellant 
was thereafter afforded the opportunity to respond.  
Moreover, the RO notified the veteran of the VCAA duties to 
notify and assist in its letter of March 2003, and requested 
specific medical records needed to support her claim.  
Thereafter, the appellant provided proper authorization to 
allow the RO to obtain the records from Shore Memorial 
Hospital.  Those records have been associated with the claims 
file.  The appellant also indicated on a March 2003 
authorization form that the veteran's local physician did not 
treat his illnesses.

The Board also emphasizes, as indicated above, that there is 
no indication whatsoever that any additional action is needed 
to comply with the duty to assist the appellant.  In 
additional the Shore Memorial Hospital records, noted above, 
the veteran's service medical records and death certificate, 
as well as various statements by the appellant and her 
representative in support of the claim, have been associated 
with the claims file.  Significantly, neither the appellant 
nor her representative has specifically identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

Hence, to whatever extent VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim on appeal.

II.  Background

Service medical records, including the entrance and 
separation examination reports, do not contain any complaints 
or findings associated with the veteran's heart.

A March 1947 VA examination report indicates the veteran's 
cardiovascular system was normal.

Medical records from the Wilmington VA Medical Center (VAMC) 
dated from October 1999 to February 2000, show treatment for 
PTSD, but contain no records pertaining to treatment for a 
heart disability or a cerebral hemorrhage.  Additional VAMC 
records, dated from January to December 2001, also contain no 
reference to any complaints or findings associated with a 
heart disorder or cerebral hemorrhage.

Private medical records from Shore Memorial Hospital, dated 
in June 2002, show that the veteran was admitted with 
contusions and multiple injuries to his face after reportedly 
falling down.  His wife then reported a past medical history 
of depression, diabetes mellitus, lung tumor, dementia, and 
arteriosclerotic heart disease.  After examination, the 
diagnoses were syncopal episodes, rule out cardiac 
arrhythmia, rule out cerebrovascular accident; history of 
dementia; spinal stenosis; neuropathy; depression; multiple 
ecchymoses and bruises on the face; contusion of the right 
eye; history of benign prostatic hypertrophy; anemia; and 
history of lung disease.  He died while hospitalized.

According to the veteran's death certificate, the veteran 
died in June 2002 and the cause listed was cerebral 
hemorrhage due to or a consequence of arteriosclerotic heart 
disease.  No other conditions were listed.

III.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  A service-connected disability is one due to disease 
or injury incurred or aggravated in service (see 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303), or one that was caused or 
is aggravated by an already service-connected disability (see 
38 C.F.R. § 3.310(a)).

After carefully reviewing the evidence of record in light of 
the above criteria, the Board finds that the competent 
evidence simply does not support appellant's claim for 
service connection for the cause of the veteran's death.

There is no allegation or evidence to suggest that the 
veteran's cerebral hemorrhage or arteriosclerotic heart 
disease was directly related to service; neither was shown 
until many years later.

The Board also notes that the appellant does not contend, and 
the record does not suggest, that any service-connected 
disability, to include PTSD, caused the arterioscleratic 
heart disease and cerebral hemorrhage that resulted in the 
veteran's death.  What the appellant and her representative 
do contend is that symptoms associated with the veteran's 
PTSD substantially contributed to his death.  Unfortunately, 
however, the competent medical evidence simply does not 
support the veteran's claim.   

As noted on the death certificate, death was due to a 
cerebral hemorrhage due to or a consequence of 
arteriosclerotic heart disease; there is no reference to PTSD 
or any associated symptoms as a contributing factor.  In 
fact, no other condition was listed, either as an underlying 
cause of death or as an other significant condition 
contributing to death but not related to the underlying cause 
of death.  Moreover, the Shore Memorial Hospital reflect 
nothing to support the appellant's assertions.  In short, the 
pertinent medical evidence already of record does not 
supporting a finding of service connection for the cause of 
the veteran's death, and the appellant has neither presented 
nor alluded to the existence of any specific medical evidence 
to support the claim.

The Board has considered assertions by the appellant and her 
representative in adjudicating the claim for service 
connection for the cause of the veteran's death; however, as 
each is a layperson without the appropriate medical training 
or expertise, neither is competent to provide a probative 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

Under these circumstances, the Board determines that the 
claim of service connection for the cause of the veteran's 
death must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent evidence simply does not 
support the claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


